166 Ga. App. 271 (1983)
304 S.E.2d 446
BOOKER
v.
METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY.
65406.
Court of Appeals of Georgia.
Decided April 12, 1983.
E. Graydon Shuford, for appellant.
Donald P. Edwards, Iva D. Booker, for appellee.
SOGNIER, Judge.
Booker sued MARTA for injuries sustained when he slipped and fell to the floor of the bus upon which he had been riding. The jury returned a verdict in favor of MARTA and Booker appeals.
Appellant's sole enumeration of error is the trial court's denial of his motion for a new trial based on the failure to give his requested charge in the language of Code Ann. § 68-710 (no OCGA citation). This code section raises a presumption of negligence on the part of MARTA which can be rebutted by proof that there was no negligence. Once the negligence is disproved, the presumption vanishes and the burden shifts to the injured party to introduce other evidence of negligence on the part of the carrier. Gillem v. MARTA, 160 Ga. App. 393, 394 (287 SE2d 264) (1981). Where there is evidence tending to rebut the presumption raised by the provisions of Code Ann. § 68-710, failure to charge its provisions is not error. Brown v. Kirkland, 108 Ga. App. 651 (2) (134 SE2d 472) (1963). Appellant does not contend that there was no evidence to rebut the presumption and we find no error in the trial court's refusing to give the requested *272 charge.
Judgment affirmed. Quillian, P. J., and Pope, J., concur.